DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title appears to contain a typo, wherein “MANUFACTURIGN” should be read as “MANUFACTURING”.
Response to Amendment
The amendment filed on 06/15/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 10, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Wan (Examiner provided machine translation of CN 107450113 A, of record) in view of Nishimoto et al. (2012/0026456) in view of Saito et al. (2015/0192718).

Regarding claim 1, Wan discloses a lens (at least Figure 1), comprising: an optical portion for imaging (2, imaging region); and a fixing portion provided on an outer periphery of the optical portion (11, top surface, 12, bottom surface, and 13, connecting surface, is provided on 1, peripheral part), wherein a black matting film for matting is provided on an outer surface of the fixing portion (at least [0026] teaches 11, top surface, 12, bottom surface, and 13, connecting surface, are covered with black powder coating; at least [0033] teaches the black powder coating is matte black powder coating).
Wan fails to teach wherein the black matting film is a multilayered antireflection film, the multilayered antireflection film comprises a high refractive index material layer, a low refractive index material layer and a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion and has a lower refractive index than the high refractive index material layer; the high refractive index material layers is made of titanium dioxide, and the low refractive index material layer is made of a composition of silicon dioxide and chromium. Wan and Nishimoto are related because both teach a lens with an antireflecting film.
Nishimoto discloses a lens comprising an a film which is a multilayered antireflection film (Figures 14 and 15A, 3, antireflection coating), the multilayered antireflection film comprises a high refractive index material layer (32, high refractive index layers), a low refractive index material layer (31, low refractive index layers), the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion (Figure 14 depicts 31, low refractive index layer, is disposed between 32, high refractive index layer, and 1, optical base material) and has a lower refractive index than the high refractive index material layer (at least [0058]); the high refractive index material layers is made of titanium dioxide (at least Figure 15A, [0147]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wan to incorporate the teachings of Nishimoto and provide wherein the black matting film is a multilayered antireflection film, the multilayered antireflection film comprises a high refractive index material layer, a low refractive index material layer, the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion and has a lower refractive index than the high refractive index material layer; the high refractive index material layers is made of titanium dioxide. Doing so would allow for improved reduction of reflection to be provided.
The modified Wan fails to teach a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; and the low refractive index material layer is made of a composition of silicon dioxide and chromium. The modified Wan and Saito are related because both teach a multilayered film with high and low refractive index layers.
Saito discloses a multilayered film comprising a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer (at least [0068] teaches chromium oxide and silica may be used in combination to adjust the refractive indexes in a low or high refractive index layer); and the low refractive index material layer is made of a composition of silicon dioxide and chromium (at least [0068] teaches chromium oxide and silica may be used in combination to adjust the refractive indexes in a low or high refractive index layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wan to incorporate the teachings of Saito and provide a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; and the low refractive index material layer is made of a composition of silicon dioxide and chromium. Doing so would allow for increased control of adjusting the refractive indexes of each respective layer.

Regarding claim 2, the modified Wan discloses the lens as described in claim 1, wherein the outer surface of the fixing portion comprises a top wall surface (11, top surface), a bottom wall surface (12, bottom surface), and a side wall surface connected between the top wall surface and the bottom wall surface (13, connecting surface); and wherein the black matting film is provided on the top wall surface, the side wall surface, and the bottom wall surface (at least [0026]).

Regarding claim 6, the modified Wan discloses the lens as described in claim 1, wherein the high absorption coefficient material is made of at least one of a composition of silicon dioxide and chromium, a composition of silicon dioxide, aluminum oxide and chromium, or titanium nitride (Saito: at least [0068] teaches chromium oxide and silica may be used in combination to adjust the refractive indexes in a low or high refractive index layer).

Regarding claim 7, the modified Wan discloses the lens as described in claim 6, wherein the multilayered antireflection film comprises at least two high refractive index material layers (Nishimoto: Figure 15A, second layer, fourth layer, sixth layer) and at least two low refractive index material layers (Nishimoto: Figure 15A, first layer, third layer, fifth layer), the multilayered antireflection film is arranged by sequentially alternating and stacking the at least two low refractive index material layers and the at least two high refractive index material layers in a direction facing away from the fixing portion from the outer surface of the fixing portion (Nishimoto: Figures 14 and 15; [0148-0149]).

Regarding claim 10, the modified Wan discloses the lens as described in claim 7, wherein a sum of a number of the at least two high refractive index material layers and a number of the at least two low refractive index material layers is an even number (Nishimoto: at least [0058] teaches the number of layers is preferably about 5 to 7, thus including 6 which is an even number).

Regarding claim 11, Wan discloses a camera lens (at least [0002]), comprising at least one lens (at least Figure 1), wherein each of the at least one lens comprises: an optical portion for imaging (2, imaging region); and a fixing portion provided on an outer periphery of the optical portion (11, top surface, 12, bottom surface, and 13, connecting surface, is provided on 1, peripheral part), wherein a black matting film for matting is provided on an outer surface of the fixing portion (at least [0026] teaches 11, top surface, 12, bottom surface, and 13, connecting surface, are covered with black powder coating; at least [0033] teaches the black powder coating is matte black powder coating).
Wan fails to teach wherein the black matting film is a multilayered antireflection film, the multilayered antireflection film comprises a high refractive index material layer, a low refractive index material layer and a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion and has a lower refractive index than the high refractive index material layer; the high refractive index material layers is made of titanium dioxide, and the low refractive index material layer is made of a composition of silicon dioxide and chromium. Wan and Nishimoto are related because both teach a lens with an antireflecting film.
Nishimoto discloses a lens comprising an a film which is a multilayered antireflection film (Figures 14 and 15A, 3, antireflection coating), the multilayered antireflection film comprises a high refractive index material layer (32, high refractive index layers), a low refractive index material layer (31, low refractive index layers), the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion (Figure 14 depicts 31, low refractive index layer, is disposed between 32, high refractive index layer, and 1, optical base material) and has a lower refractive index than the high refractive index material layer (at least [0058]); the high refractive index material layers is made of titanium dioxide (at least Figure 15A, [0147]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wan to incorporate the teachings of Nishimoto and provide wherein the black matting film is a multilayered antireflection film, the multilayered antireflection film comprises a high refractive index material layer, a low refractive index material layer, the low refractive index material layer is disposed between the high refractive index material layer and the fixing portion and has a lower refractive index than the high refractive index material layer; the high refractive index material layers is made of titanium dioxide. Doing so would allow for improved reduction of reflection to be provided.
The modified Wan fails to teach a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; and the low refractive index material layer is made of a composition of silicon dioxide and chromium. The modified Wan and Saito are related because both teach a multilayered film with high and low refractive index layers.
Saito discloses a multilayered film comprising a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer (at least [0068] teaches chromium oxide and silica may be used in combination to adjust the refractive indexes in a low or high refractive index layer); and the low refractive index material layer is made of a composition of silicon dioxide and chromium (at least [0068] teaches chromium oxide and silica may be used in combination to adjust the refractive indexes in a low or high refractive index layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wan to incorporate the teachings of Saito and provide a high absorption coefficient material mixed in at least one of the high refractive index material layer or the low refractive index material layer; and the low refractive index material layer is made of a composition of silicon dioxide and chromium. Doing so would allow for increased control of adjusting the refractive indexes of each respective layer.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (Examiner provided machine translation of CN 107450113 A, of record) in view of Nishimoto et al. (2012/0026456) in view of Saito et al. (2015/0192718), as applied to claim 1 above, and further in view of Oyama (Examiner provided machine translation of JP 2000193801 A, of record).

Regarding claim 12, the modified Wan discloses a manufacturing method of the lens according to claim 1, the manufacturing method comprising: placing a lens blank on a workpiece tray of a film depositing machine (Figure 3; at least [0037], [0039] S01); and heating the workpiece tray (at least S02; [0042-0043]); and depositing a black matting film on an outer surface of a portion of the lens blank which forms the fixing portion of the lens, so as to form the lens (at least S03; [0044-0045]).
The modified Wan fails to teach evacuating the film depositing machine. The modified Wan and Oyama are related because both teach a manufacturing method comprising depositing a light absorbing film.
Oyama discloses a manufacturing method comprising evacuating the film depositing machine (at least [0034] teaches exhausting a vacuum chamber to 1x10-5 Torr).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified further Wan to incorporate the teachings of Oyama and provide evacuating the film depositing machine. Doing so would allow for improved quality of the film deposition by reducing unwanted contaminants.

Regarding claim 13, the modified Wan discloses the manufacturing method as described in claim 12, wherein said depositing the black matting film starts when the film depositing machine is evacuated to 1.0-4.0E-3 Pa (Oyama: at least [0034] teaches exhausting a vacuum chamber to 1x10-5 Torr, which converts to 1.3E-3 Pa), and the workpiece tray is heated to 50-150 degrees Celsius (at least [0043] teaches the preheating temperature of 40 to 50 degrees Celsius, thus including 50 degrees Celsius).

Regarding claim 14, the modified Wan discloses the manufacturing method as described in claim 13, but fails to teach wherein said depositing the black matting film starts when the film depositing machine is evacuated to 2.0E-3 Pa, and the workpiece tray is heated to 65-90 degrees Celsius.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the evacuation to 2.0E-3 Pa, and the temperature to 65-90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate workability of the substrate and film to improve film formation on the substrate, based on the materials used.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (Examiner provided machine translation of CN 107450113 A, of record) in view of Nishimoto et al. (2012/0026456) in view of Saito et al. (2015/0192718), in view of Oyama (Examiner provided machine translation of JP 2000193801 A, of record), as applied to claim 14 above, and further in view of Oudard et al. (2017/0066684, of record).

Regarding claim 15, the modified Wan discloses the manufacturing method as described in claim 14, but fails to teach wherein the black matting film is a multilayered antireflection film, and said depositing the black matting film comprises: sequentially alternating and depositing low refractive index material layers and high refractive index material layers on the outer surface of the fixing portion of the lens blank, and wherein the low refractive index material layers and the high refractive index material layers are deposited under oxygen, and a depositing rate of the high refractive index material layers is 3-4 A/s, and a depositing rate of the low refractive index material layers is 4-6 A/s. The modified Wan and Oudard are related because both teach a manufacturing method comprising an antireflection film.
Oudard discloses a manufacturing method wherein a film is a multilayered antireflection film (Figure 1, 18, optical coating; [0022]), and said depositing the film comprises: sequentially alternating and depositing low refractive index material layers (18B, second dielectric layer; [0022]) and high refractive index material layers on the outer surface of the fixing portion of the lens blank (18A, first dielectric layer; [0022]), and wherein the low refractive index material layers and the high refractive index material layers are deposited under oxygen (at least [0024]), and a depositing rate of the high refractive index material layers is 3-4 A/s ([at least 0024] teaches a deposition rate of between 0.1 nm/s to about 1.0 nm/s, which includes the claimed range), and a depositing rate of the low refractive index material layers is 4-6 A/s ([at least 0024] teaches a deposition rate of between 0.1 nm/s to about 1.0 nm/s, which includes the claimed range)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872